ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Shippers Stevedoring Company                  )      ASBCA No. 60379
                                              )
Under Contract No. HTC71 l-15-D-R037          )

APPEARANCE FOR THE APPELLANT:                        Mr. Nick Stratigakis
                                                      President and Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Lt Col Damund E. Williams, USAF
                                                      Trial Attorney

                                  ORDER OF DISMISSAL

       By letter dated 18 December 2015, Donald C. Holmes, Esq., filed a notice of appeal
from a contracting officer's final decision denying appellant's request for payment for
"hardship conditions" on behalf of Shippers Stevedoring Company (appellant), which the
Board docketed on 21December2015. Mr. Holmes represented appellant in connection
with this appeal until 15 November 2016, when he notified the Board he was withdrawing as
counsel, and provided the Board with contact information for Mr. Nick Stratigakis, whom
Mr. Holmes identified as appellant's President and Chief Executive Officer.

       By Orders dated 17 November 2016 and 15 December 2016, appellant was directed to
show that it is represented in this appeal by a person who meets the criteria of Board
Rule 15(a), or to designate a proper person as its representative. Those two Orders were sent
to Mr. Stratigakis at the address provided by Mr. Holmes. By Order dated 11 January 2017,
appellant was again directed to show that it is represented by a person meeting the criteria of
Board Rule 15(a) or designate a proper person as its representative. This Order was sent to
Mr. Stratigakis at the email address provided by Mr. Holmes. The Board has received no
response to any of those Orders.

       On 4 January 2017 and 11 January 201 7, Board personnel attempted to contact
Mr. Stratigakis at the office and cell phone numbers provided by appellant's former counsel,
and left voicemail messages requesting appellant to contact the Board. Appellant did not
respond to either of those voicemails.

         By Show Cause Order dated 2 February 2017, the Board ordered appellant to show
that it is represented in these proceedings by a person meeting the criteria of Board Rule
15(a) or designate a proper person to represent it. The Order stated that if appellant did not
comply, the Board intended to dismiss this appeal without further notice to the parties. The
Order was sent to appellant via certified mail and email to the addresses provided by
Mr. Holmes. The return receipt card for the certified letter was returned to the Board bearing
the illegible signature of a person identified not as the addressee but as an agent. The Board
received no response to the Order.

       It is not clear whether Mr. Stratigakis is currently employed by appellant and
appellant has not designated another individual as its representative. Since the Board cannot
proceed without a representative meeting the requirements of Board Rule 15(a), this appeal
is dismissed.

      Dated: 7 March 2017


                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals




lcof/\                                            I concur



RICHARD SHACKLEFORD
                                                  ')1~:l).0~
                                                  MI~'CONNELL                           '-
Administrative Judge                              Administrative Judge
Vice Chairman                                     Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals




                                              2
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 603 79, Appeal of Shippers Stevedoring
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            3